DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0013741 by Blake, III et al.

Regarding claim 1, a driver assist system for a vehicle (fig. 1 (30), paragraph 0001, 0033) comprising: 
a housing (fig. 3); 
a lens having an axial end extending into the housing (fig. 3, 8-9, paragraph 0083-0084, 0086 teaches camera lens 150 having an end extending into interior of mounting section 142 and base 184); 
a first printed circuit board (PCB) connected to the housing (fig. 3, 13, paragraph 0056-0058, 0062-0063, 0076-0078 teaches printed circuit board 108 (fig. 5)), the first PCB having a rigid portion and a flexible portion, the rigid portion and the flexible portion extending along a common axis (fig. 8-9, 13, paragraph 0076-0078 teaches hybrid flex connector 276 having flexible central portion 288 and rigid PCB 160 along a common axis as shown); and 
an image sensor mounted on the rigid portion of the PCB adjacent the axial end of the lens (fig. 3, 8, paragraph 0056, 0058 teaches image sensor 154 mounted to rigid PCB 160 adjacent camera lens 150).

Regarding claim 2, the driver assist system wherein the rigid portion and the flexible portion of the PCB are connected to the housing, the rigid portion and the flexible portion being movable relative to each other (in addition to discussion above, fig. 3, 8-9, paragraph 0076-0077, 0081, 0089 teaches the rigid portion and the flexible portion being movalble).

Regarding claim 3, the driver assist system wherein the flexible portion connects a first rigid portion of the PCB to a second rigid portion of the PCB, the image sensor being mounted on the first rigid portion of the PCB adjacent the lens (in addition to 

Regarding claim 4, the driver assist system wherein the first and second rigid portions of the PCB are connected to the housing, the first and second rigid portions of the PCB being movable relative to each other (in addition to discussion above, fig. 3, 8-9, 13, paragraphs 0076-77 teaches rigid PCBs 160, 300 are secured to mounted section 142 and may move relative one another via flexure of flexible central portion 288).

Regarding claim 5, the driver assist system wherein the first and second rigid portions are coplanar (in addition to discussion above, fig. 8-9, rigid PCBs 160, 300 share common plane).

Regarding claim 6, the driver assist system wherein the second rigid portion is connected to a second PCB by a connector (in addition to discussion above, fig. 8-9, paragraph 0076 teaches rigid PCB 300 coupled to PCB 294 via PCB of hybrid flex connector 276).

Regarding claim 7, the driver assist system wherein the second PCB extends generally parallel to the first and second rigid portions (in addition to discussion above, fig. 3, 8, PCB 294 disposed in parallel with rigid PCBs 160, 300).

Regarding claim 8, the driver assist system wherein the second PCB is connected to the housing (in addition to discussion above, fig. 3, PCB 294 coupled to mounting section 142 via hybrid flex connector 276).

Regarding claim 9, the driver assist system wherein the flexible portion is connected to the housing by at least one thermal interface material (in addition to discussion above, fig. 3, 13, paragraph 0088 teaches flexible PCB comprising main control circuitry 280 coupled to cover portion 260 via thermally conductive pad 314).

Regarding claim 12, the driver assist system wherein the rigid portion and the flexible portion are formed as one piece (in addition to discussion above, fig. 8-9, flexible central portion 288 and rigid PCB 160 are unitary with one another).

Regarding claim 13, the driver assist system wherein the flexible portion has a thickness less than the thickness of the rigid portion (in addition to discussion above, fig. 8-9, flexible central portion 288 is thinner than rigid PCB 160).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0013741 by Blake, III et al. in view of US 2006/0018098 by Hill et al.

Regarding claim 10, Blake, III et al. discloses the flexible portion is connected to the housing by at least one thermal interface material (as discussed above), but fails to discloses the driver assist system wherein a first thermal interface material connects a first side of the flexible portion to the housing and a second thermal interface material connects a second side of the flexible portion facing opposite the first side to the housing.
	Hill et al. discloses the driver assist system wherein a first thermal interface material connects a first side of the flexible portion to the housing and a second thermal interface material connects a second side of the flexible portion facing opposite the first side to the housing (fig. 7, paragraph 0050-0051 teaches PC board 46 surrounded by encapsulant filter 52 on upper side and by heat sink 48 on lower side all surrounded by outer housing insulative layer 50).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0013741 by Blake, III et al. in view of US 2010/0025086 by Stahr et al.

Regarding claim 11, Blake, III et al. discloses the flexible portion is connected to the housing by at least one thermal interface material (as discussed above), but fails to discloses the driver assist system wherein the rigid portion is decoupled from the flexible portion.
	Stahr et al. discloses the driver assist system wherein the rigid portion is decoupled from the flexible portion (fig. 3e, Abstract teaches rigid zones 17, 18 are separated from flexible zone 7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the driver assist system wherein the rigid portion is decoupled from the flexible portion, as taught by Stahr et al. into the system of Blake, III et al., because such incorporation would allow 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484